United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.I., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CITIZENSHIP & IMMIGRATION SERVICES,
New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0759
Issued: July 6, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 21, 2017 appellant filed a timely appeal from a January 17, 2017 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed from the last merit decision dated November 30, 2015, to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction to review the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On June 14, 2015 appellant, then a 33-year-old immigration services officer, filed an
occupational disease claim (Form CA-2) alleging that she developed mycoplasma pneumonia as
1

5 U.S.C. § 8101 et seq.

a result of dirty air-conditioning vents in her office. She became aware of her condition on
March 28, 2015 and realized that it was causally related to her federal employment on
June 14, 2015. Appellant did not stop work.
In a statement dated August 9, 2015, appellant indicated that she was diagnosed with
pneumonia on March 28, 2015. She indicated that she started using her office two weeks prior,
which was in an internal space, and it was necessary to keep the door closed during interviews.
Appellant noted that she performed interviews about 15 hours a week in an office without cross
ventilation. She indicated that she missed eight days of work and continued to be followed by a
physician.
Appellant submitted March 28, 2015 note from Dr. Phillip Hubel, Board-certified in
emergency medicine, who treated her on March 28, 2015 for a medical concern and advised that
she could not participate in physical training activities for a week.
Appellant was treated by Dr. Michele Leder, a Board-certified internist, on March 30,
2015, who noted that she was ill and was unable to work from March 30 to April 2, 2015. On
April 2, 2015 Dr. Leder noted treating appellant for many years and indicated that on March 28,
2015 she was treated for pneumonia. She advised that appellant was progressing well and would
have ongoing evaluations.
Appellant was treated by Dr. Bruce Levitt, an osteopath, on August 16, 2015 for
mycoplasma pneumonia. She reported that coworkers had the same medical condition.
Dr. Levitt recommended evaluating the work setting to determine if steps should be taken to
prevent this from occurring again.
By letter dated October 5, 2015, OWCP requested that appellant submit additional
information including a comprehensive medical report from her treating physician which
included a reasoned explanation as to how the specific work factors or incidents identified by
appellant had contributed to her claimed injury.
Appellant submitted a November 2, 2015 report from Dr. Levitt who treated appellant
since July 2015 for mycoplasma pneumonia which was diagnosed by chest x-ray. She reported
other people in her work setting were also ill. Dr. Levitt indicated that it was not unreasonable to
conclude that pneumonia was acquired in her work setting.
In an undated statement, appellant indicated that she was moved from a cubicle to an
office in March 2015. She noted that the office was used as a storage space prior to her
relocation. Appellant was diagnosed with pneumonia on March 28, 2015 and she believed it was
due to a pathogen in her office. She indicated that the office was not properly ventilated and she
conducted interviews with the door closed for several hours a day. Appellant noted not being
exposed to irritants outside of work and indicated that she has mild exercise-induced asthma
controlled with medicine.
In a decision dated November 30, 2015, OWCP denied appellant’s claim finding that,
while she had established the employment factors occurred, she did not provide sufficient
medical evidence to establish that her claimed condition was causally related to the established
work factors.

2

On October 25, 2016 appellant requested reconsideration and submitted an Occupational
Safety and Health Indoor Air Quality Assessment. The assessment noted that there was
inadequate ventilation in the offices, the supply vents were not operating, the return vent was
visibly soiled with dust and debris and the surfaces in the space were covered with dust and
debris. The heating, ventilation and air-conditioning filtration system was determined to be
operating effectively.
In a January 17, 2017 decision, OWCP denied appellant’s request for reconsideration as
the evidence submitted was insufficient to warrant a merit review.
LEGAL PRECEDENT
Under section 8128(a) of FECA,2 OWCP has the discretion to reopen a case for review
on the merits. It must exercise this discretion in accordance with the guidelines set forth in
section 10.606(b)(3) of the implementing federal regulations, which provides that a claimant may
obtain review of the merits of his or her written application for reconsideration, including all
supporting documents, sets forth arguments and contain evidence which:
“(i) Shows that OWCP erroneously applied or interpreted a specific point of law;
or
“(ii) Advances a relevant legal argument not previously considered by OWCP; or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by OWCP.”3
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
OWCP without review of the merits of the claim.4
ANALYSIS
OWCP denied appellant’s occupational disease claim because she failed to establish that
her claimed medical condition was related to the established work-related events. Thereafter, it
denied appellant’s reconsideration request, without a merit review.
The issue presented on appeal is whether appellant met any of the requirements of
20 C.F.R. § 10.606(b)(3), requiring OWCP to reopen the case for review of the merits of the
claim. In her request for reconsideration, appellant did not show that OWCP erroneously applied
or interpreted a specific point of law. She did not identify a specific point of law or show that it
was erroneously applied or interpreted. Appellant did not advance a new and relevant legal
argument not previously reviewed by OWCP. She submitted an Occupational Safety and Health
Indoor Air Quality Assessment and referenced the air quality in her office and the photographs
2

5 U.S.C. § 8128(a).

3

20 C.F.R. § 10.606(b)(3).

4

Id. at § 10.608(b).

3

and charts. These assertions do not show a legal error by OWCP or a new and relevant legal
argument. The underlying issue in this case is whether appellant developed an occupational
disease causally related to factors of her employment. That is a medical issue which must be
addressed by relevant new medical evidence.5
With respect to the third requirement, submitting relevant and pertinent new evidence not
previously considered by OWCP, appellant, as noted, submitted an Occupational Safety and
Health Indoor Air Quality Assessment. While this assessment is new to the record, this factual
report is not relevant because the underlying issue, causal relationship, is medical in nature.6
Evidence that does not address the particular issue involved does not constitute a basis for
reopening a case.7 OWCP denied the claim because appellant did not submit sufficient medical
evidence to establish that her workplace exposure caused or aggravated her claimed condition.
Submission of this factual report is not relevant to the underlying medical issue. Therefore, this
new evidence is insufficient to warrant reopening the case for a merit review.
On appeal appellant asserts that her request for reconsideration was timely filed within
one year of the decision dated November 30, 2015 and therefore her request was declined in
error. The Board notes that her timely request for reconsideration was denied because the
evidence submitted was insufficient to warrant a merit review, not because it was untimely filed.
The Board accordingly finds that appellant did not meet any of the requirements of
20 C.F.R. § 10.606(b)(3). Appellant did not show that OWCP erroneously applied or interpreted
a specific point of law, advance a relevant legal argument not previously considered by OWCP,
or constitute relevant and pertinent new evidence not previously considered. Pursuant to 20
C.F.R. § 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).

5

See Bobbie F. Cowart, 55 ECAB 746 (2004).

6

See W.D., Docket No. 09-658 (issued October 22, 2009) (causal relationship is a medical issue).

7

C.N., Docket No. 08-1569 (issued December 9, 2008).

4

ORDER
IT IS HEREBY ORDERED THAT the January 17, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 6, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

